Citation Nr: 1431478	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left ankle disability, claimed to have been caused by care at VA for a left ankle fracture.

2.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for lumbar spine idiopathic scoliosis (hereinafter "back disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1982 to May 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied an increased rating in excess of 20 percent for the service-connected back disability and entitlement to compensation under 38 U.S.C.A. § 1151.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In March 2012, the Board remanded the issues on appeal to obtain additional VA and private treatment records and to afford the Veteran VA examinations.  Subsequently, all correspondence, including the December 2012 supplemental statement of the case, sent to the Veteran by the AOJ during the course of its development was returned as undeliverable.  The scheduled VA examinations were cancelled by the VA Medical Center (VAMC) because the examination notices were unable to be delivered to the Veteran's previous address.  See May 2012 report of general information.  

A July 2013 summary of benefits letter sent to the Veteran by the RO lists a different address than the address used in the aforementioned development.  The Veteran submitted additional evidence in January 2014 which also lists a different address than the address previously used by the AOJ in the course of its development.  Further, in a May 2014 written statement, the Veteran's representative indicated that the Veteran's address may have changed during the course of this appeal.  The Board finds that the Veteran's address should be updated, the Veteran should be given another chance to provide an authorization for release of private medical records, and the VA examinations should be rescheduled.       

Further, pursuant to the March 2012 Board remand instructions, the AOJ associated VA treatment records dated from August 2007 to March 2012 with the claims folder.  Efforts should be made to obtain any outstanding VA treatment records since that time.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the Veteran's correct mailing address and update VA systems as appropriate.  The RO should send copies of all correspondence since the March 2012 Board remand to the Veteran's correct mailing address.

2.  The AOJ should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for the service-connected back disability (that are not already of record).  

The AOJ should ask the Veteran to provide the copies of any private treatment records she has received with regard to treatment for the back disability or submit authorizations so the AOJ can request any private treatment records.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to service-connected back disability, including VA treatment records dated after March 2012. 

3.  Then, schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected back disability, including any associated neurological impairment.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

4.  Then, schedule the Veteran for a VA examination to address the claimed left ankle disability.  The relevant documents in the claims folder should be made available to the examiner for review in conjunction with the examination.  The VA examiner should offer the following opinions: 

(a)  Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s), that was caused by May 2006 VA treatment of a left ankle injury?  If so, identify any additional disability.

(b)  If there was additional disability of the left ankle following, was it caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in May 2006?  

(c)  As part of the May 2006 medical treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(d)  If there is additional disability of the left ankle following the May 2006 VA treatment, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

(e) If there is additional disability of the left ankle following the May 2006 VA treatment, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures? 

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  The VA examiner should specifically discuss the claimed failure to diagnosis a left ankle fracture at the time of the initial injury.    

5.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



